UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1500



TIA S. BALDWIN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CA-03-171-7-FL)


Submitted:   April 14, 2006                   Decided:   May 5, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, R. A. Renfer, Jr., Anne
M. Hayes, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tia    S.    Baldwin   appeals     the   district    court’s     order

accepting the report and recommendation of a magistrate judge and

affirming the Commissioner’s denial of Social Security benefits.

We   have   reviewed     the    record   and   find    no    reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Baldwin v. Barnhart, No. CA-03-171-7-FL (E.D.N.C. Mar. 24, 2005).

We   dispense     with   oral   argument     because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -